Farris, J.
Donald Duane Nance, his wife Betty, their son and daughter-in-law were all injured in a three vehicle collision on the Snoqualmie Pass Highway.
The Nances were driving a light pickup truck equipped with a camper bed. They were climbing the pass, traveling east, and just a few miles from the Snoqualmie Summit when the accident occurred.
Coming downhill from the Snoqualmie Summit toward the Nance pickup were three vehicles. The first was a convertible being driven in a very erratic manner by Lonald Malstrom. He had consumed half a case of malt liquor and was experiencing difficulty in driving. The second vehicle was a bus driven by defendant Lawrence Reeser. Following these two vehicles was another bus driven by defendant Robert Boswell. The bus driven by Reeser had passed the Boswell bus a period of time prior to impact.
The accident occurred when the convertible veered across the centerline and one eastbound lane and struck the Nance pickup on the left rear corner sending it spinning *101out of control across the centerline where it collided with the Reeser bus and literally exploded.
The Nances brought this action against the drivers of the two buses and their employers. They allege that Reeser operated his bus in a negligent manner resulting in a failure to avoid the collision. It is alleged that Reeser was traveling too fast and following too closely for the conditions then existing and that he failed to heed warnings given by Boswell. The alleged negligence of Boswell is that he failed to timely or adequately warn Reeser of the danger lurking ahead, namely, the convertible being driven in an erratic manner.
All defendants moved for a summary judgment which was granted by the trial court. The plaintiffs have appealed to this court.
The object and function of the summary judgment procedure is to avoid a useless trial. The trial court must determine from the affidavits, depositions and admissions whether a genuine issue of material fact exists. Balise v. Underwood, 62 Wn.2d 195, 381 P.2d 966 (1963). Summary judgment can only be granted where the court can say that the moving party is entitled to judgment as a matter of law. Capitol Hill Methodist Church v. Seattle, 52 Wn.2d 359, 324 P.2d 1113 (1958).
In determining whether the motion for summary judgment should have been granted, we consider the elements of actionable negligence. When, as here, the facts of the accident are unusual, the danger of linking foreseeability with proximate cause increases. To do so leads to false premises and confusing conclusions. See Rikstad v. Holmberg, 76 Wn.2d 265, 268, 456 P.2d 355 (1969).
Foreseeability is, rather, one of the elements of negligence; it is more appropriately attached to the issues whether defendant owed plaintiff a duty, and, if so, whether the duty imposed by the risk embraces that conduct which resulted in injury to plaintiff. The hazard that brought about or assisted in bringing about the result must be among the hazards to be perceived reasona*102bly and with respect to which defendant’s conduct was negligent. . . .
It is not, however, the unusualness of the act that resulted in injury to plaintiff that is the test of foreseeability, but whether the result of the act is within the ambit of the hazards covered by the duty imposed upon defendant.
Upon this background, the court must consider whether there is a genuine issue of material fact as to the question of liability. In order to establish liability, a plaintiff must show that:
(1) there is a statutory or common-law rule that imposes a duty upon defendant to refrain from the complained-of conduct and that is designed to protect the plaintiff against harm of the general type; (2) the defendant’s conduct violated the duty; and (3) there was a sufficiently close, actual, causal connection between defendant’s conduct and the actual damage suffered by plaintiff.
Rikstad v. Holmberg, supra at 268. The question then is did the alleged negligence—a breach of either statutory or common-law duty—create an unreasonable risk of harm to persons in the plaintiffs’ situation. See Wells v. Vancouver, 77 Wn.2d 800, 467 P.2d 292 (1970).
The evidence, construed most strongly in favor of the plaintiff, indicates that Boswell observed the Malstrom convertible and slowed down. He saw the convertible spin out of control into a snowbank and continue down the highway weaving back and forth. As Reeser’s bus approached from the rear, Boswell, believing that Reeser was entering an area of danger, attempted to warn him not to pass. Although he observed the erratic manner in which the Mal-strom convertible was being driven, Reeser completed the pass and pulled in behind the convertible. Reeser’s 19,000 pound bus, fully loaded with 42 skiers and their equipment, was following within 200 feet at a speed of 45 miles per hour. Expert testimony indicated that the Reeser bus would have needed 275 feet stopping distance under the circumstances. At the time of the collision between the bus and *103the camper, the bus was traveling at the rate of 35 miles per hour.
 If these allegations are believed, it cannot be said as a matter of law that Reeser’s conduct created no foreseeable risk to cars traveling in the opposite direction. The requirement is that harm of the general (not the specific) type that occurred be foreseeable. McLeod v. Grant County School Dist. 128, 42 Wn.2d 316, 255 P.2d 360 (1953). The risk would define the defendant’s duty. Whether Reeser had a duty to the plaintiffs which was breached, resulting in the injury complained of, cannot be answered as a matter of law from the record before us. The question, on a motion for summary judgment, is not how the trier of facts would resolve the issue but whether reasonable men would differ on its resolution.
Generally, the duty to use ordinary care is bounded by the foreseeable range of danger. It is for the jury to • decide whether a general field of danger should have been anticipated.
Wells v. Vancouver, supra at 803.
We recognize that even if it is found that Reeser owed a duty to the plaintiffs and failed to discharge that duty, there is still the question of whether such negligence was a sufficient cause of the injury. We believe that reasonable men would differ on whether Reeser was negligent and whether that negligence, if any, was a substantial factor in bringing about the injury. See Moyer v. Clark, 75 Wn.2d 800, 454 P.2d 374 (1969).
In addition to the common law basis for negligence, the plaintiff argues that the conduct of defendant Reeser was negligence per se in that he violated RCW 46.61.400 (reasonable speed) and RCW 46.61.145(1) (following too closely).
The scope of the duty imposed by statutory rule is a matter of law. The duty extends only to persons in the class intended to be protected by the statute or ordinance, and only to those persons who suffer harm from a *104hazard which was intended to be prevented by compliance with the statute or ordinance.
Wells v. Vancouver, supra at 804.
Whether the plaintiffs meet this requirement is a question of law for the trial court.
As to defendant Boswell, the record supports the trial court’s conclusion that there is no fact or inference from any facts to support an allegation of negligence. Further, even if there was a question as to whether Boswell had a duty to warn the overtaking bus of the peril ahead, the failure to do so could not be a cause of the injuries to the plaintiffs since it is not disputed that the overtaking bus observed the manner in which the convertible was being driven and was fully aware of the situation for a significant period of time before any impact occurred.
The decision of the trial court is affirmed with respect to Boswell and his employer Gray Line and reversed with respect to Reeser and Metropolitan Transit.
James, C. J., concurs.